United States Court of Appeals
                                                                                    Fifth Circuit
                                                                                 F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                                                                                 August 30, 2006
                               FOR THE FIFTH CIRCUIT                         Charles R. Fulbruge III
                                                                                     Clerk


                                      No. 05-50866
                                    Summary Calendar



       UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                           versus

       JOSE DIMAS MEDINA-ARGUETA, also
       know as Jose Dimas Medina,

                                                    Defendant-Appellant.



                    Appeal from the United States District Court for
                             the Western District of Texas
                              (USDC No. 1:04-CR-169-1)
           _________________________________________________________

Before REAVLEY, GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Jose Dimas Medina-Argueta pleaded guilty to harboring illegal aliens and

conspiring to harbor illegal aliens. He appeals his sentence arguing that the district court


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.

                                             1
erred in applying the “vulnerable victim” enhancement under United States Sentencing

Guidelines § 3A1.1(b)(1). We agree that the district court erred in applying the

enhancement. United States v. Medina-Argueta, – F.3d –, 2006 WL 1752145, at *3 (5th

Cir. June 27, 2006). However, Medina-Argueta’s sentence falls within a properly

calculated guideline range, and thus, his sentence remains presumptively reasonable. Id.

at *4. Because Medina-Argueta does not contend that his sentence is unreasonable based

on the factors set forth in 18 U.S.C. § 3553(a), we affirm his sentence.

AFFIRMED.




                                             2